Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-4, 6, 9-11, 13 and 16-20 are allowed.  All rejections are withdrawn.  The amendments dated 2-16-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
The applicant has taken the allowable subject matter as indicated in the final rejection of November 18, 2020 on page 1-3 of both dependent claim 5 and 8.  
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10 and 19 and 20.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] computer-implemented method for creating three-dimensional models, comprising:
capturing, by one or more image sensors positioned at a first location, 
a two-dimensional first image of 
a three-dimensional scene of 
a target location that is different from 
the first location;
capturing, by the one or more image sensors positioned at a second location, 
a two-dimensional second image of 
the three-dimensional scene of the target location;
measuring, by 
a range sensor positioned 
at the first location or 
at the second location, 
a range distance from at least one of 
the first location and 
the second location to 
a closest object in the three-dimensional scene of the target location;
determining a depth map based on differences between the first image and the second image;
determining a two-dimensional collection of difference values by 
comparing the first image and the second image:
grouping the difference values into subsets of points having similar difference values:
identifying a subset from the grouped subsets: 
associating the measured range distance with the identified subset: 
determining depths of other subsets of points based on an extrapolation of the measured range distance, 
the difference values of the identified subset, and 
the difference values
of the other subsets: and
determining 
a three-dimensional point cloud based on the determined depths:
providing the three-dimensional point cloud as 
a three-dimensional model of the three-dimensional scene^
identifying, by a processing system of 
an unmanned aerial system, 
a portion of the
three-dimensional point cloud having a relatively lower point density than other portions of the
three-dimensional point cloud;
identifying, by the processing system, a three-dimensional location based on the identified portion;
determining, by the processing system, 
a flight path based on the three-dimensional model, wherein the flight path includes the identified three-dimensional location;
and
navigating, by the processing system, the unmanned aerial system based on the determined flight path”.
EP Patent Application Pub. No.: EP2884305A1 to Wang is the closest prior art and which was filed in 2013 discloses “...1. (Currently Amended) A computer-implemented method for creating three-dimensional models, comprising: (see col. 2, lines 1-17 where the drone can determine a 3D point cloud of the terrain)
capturing, by one or more image sensors positioned at a first location, a two-dimensional first image of a three-dimensional scene of a target location that is different from the first location; (see 
capturing, by the one or more image sensors positioned at a second location, a two-dimensional second image of the three-dimensional scene of the target location; (see col. 5, paragraph 18-23 where a camera perception image system can provide a signal of an image of the terrain and an inertial or GPS sensor can track the position of the drone as it provides the camera images) the second location, a range distance from at least one of the first location and the second location to a closest object in the three-dimensional scene of the target location; (see paragraph 23-25 where the LIDAR is provided for a coarse phase evaluation and triangulated to formulate a 3D model of the terrain for review of a landing zone; see paragraph 13 where the depth features of each of the segmented regions is provided)
determining a depth map based on differences between the first image and the second image; (see paragraph 23-28)
determining a three-dimensional point cloud based on the measured range distance, the depth map, and at least one of the first image and the second image; and (see paragraph 23-28)
providing the three-dimensional point cloud as a three-dimensional model of the three-dimensional scene”, (see claims 1-3)
Wang is silent as to “…a 2d collection of different values and identifying subsets and determining a depth based on the extrapolation….and identifying, by a processing system of 
an unmanned aerial system, 
a portion of the
three-dimensional point cloud having a relatively lower point density than other portions of the
three-dimensional point cloud;
identifying, by the processing system, a three-dimensional location based on the identified portion;
determining, by the processing system, 
a flight path based on the three-dimensional model, wherein the flight path includes the identified three-dimensional location;
and
navigating, by the processing system, the unmanned aerial system based on the determined flight path”.
Wang is silent as to “[a] computer-implemented method for creating three-dimensional models, comprising:
capturing, by one or more image sensors positioned at a first location, 
a two-dimensional first image of 
a three-dimensional scene of 
a target location that is different from 
the first location;
capturing, by the one or more image sensors positioned at a second location, 
a two-dimensional second image of 
the three-dimensional scene of the target location;
measuring, by 
a range sensor positioned 
at the first location or 
at the second location, 
a range distance from at least one of 
the first location and 
the second location to 
a closest object in the three-dimensional scene of the target location;
determining a depth map based on differences between the first image and the second image;
determining a two-dimensional collection of difference values by 
comparing the first image and the second image:
grouping the difference values into subsets of points having similar difference values:
identifying a subset from the grouped subsets: 
associating the measured range distance with the identified subset: 
determining depths of other subsets of points based on an extrapolation of the measured range distance, 
the difference values of the identified subset, and 
the difference values
of the other subsets: and
determining 
a three-dimensional point cloud based on the determined depths:
providing the three-dimensional point cloud as 
a three-dimensional model of the three-dimensional scene^
identifying, by a processing system of 
an unmanned aerial system, 
a portion of the
three-dimensional point cloud having a relatively lower point density than other portions of the
three-dimensional point cloud;
identifying, by the processing system, a three-dimensional location based on the identified portion;
determining, by the processing system, 
a flight path based on the three-dimensional model, wherein the flight path includes the identified three-dimensional location;
and
navigating, by the processing system, the unmanned aerial system based on the determined flight path”.

Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”)  discloses a micro-uav.  

Korean Patent Pub. No.: KR 101 886 013B1 that was filed in 2015 (hereinafter “the ‘013 publication”) discloses a UAV that can record a number of two dimensional images of a number of different scenes using a camera; and where the images have an overlapping area.  The UAV can record a number of two dimensional images of a number of different scenes using a camera; and where the images have an overlapping area and where the two images are corrected for removing warping and for pixel speed. A depth image information of each region by the uav can be stored and a depth value for each pixel point is created)
 
Rosnell discloses a micro drone has a camera 21 to capture images and where the point cloud is determined from the images of the first pass and a 
 Rosnell is silent as to “…grouping of similar difference values and
identifying, by a processing system of 
an unmanned aerial system, 
a portion of the
three-dimensional point cloud having a relatively lower point density than other portions of the
three-dimensional point cloud;
identifying, by the processing system, a three-dimensional location based on the identified portion;
determining, by the processing system, 
a flight path based on the three-dimensional model, wherein the flight path includes the identified three-dimensional location;
and
navigating, by the processing system, the unmanned aerial system based on the determined flight path”.
Rosnell is silent as to “[a] computer-implemented method for creating three-dimensional models, comprising:
capturing, by one or more image sensors positioned at a first location, 
a two-dimensional first image of 
a three-dimensional scene of 
a target location that is different from 
the first location;
capturing, by the one or more image sensors positioned at a second location, 
a two-dimensional second image of 
the three-dimensional scene of the target location;
measuring, by 
a range sensor positioned 
at the first location or 
at the second location, 
a range distance from at least one of 
the first location and 
the second location to 
a closest object in the three-dimensional scene of the target location;
determining a depth map based on differences between the first image and the second image;
determining a two-dimensional collection of difference values by 
comparing the first image and the second image:
grouping the difference values into subsets of points having similar difference values:
identifying a subset from the grouped subsets: 
associating the measured range distance with the identified subset: 
determining depths of other subsets of points based on an extrapolation of the measured range distance, 
the difference values of the identified subset, and 
the difference values
of the other subsets: and
determining 
a three-dimensional point cloud based on the determined depths:
providing the three-dimensional point cloud as 
a three-dimensional model of the three-dimensional scene^
identifying, by a processing system of 
an unmanned aerial system, 
a portion of the
three-dimensional point cloud having a relatively lower point density than other portions of the
three-dimensional point cloud;
identifying, by the processing system, a three-dimensional location based on the identified portion;
determining, by the processing system, 
a flight path based on the three-dimensional model, wherein the flight path includes the identified three-dimensional location;
and
navigating, by the processing system, the unmanned aerial system based on the determined flight path”.
computer-implemented method for creating three-dimensional models, comprising:
capturing, by one or more image sensors positioned at a first location, 
a two-dimensional first image of 
a three-dimensional scene of 
a target location that is different from 
the first location;
capturing, by the one or more image sensors positioned at a second location, 
a two-dimensional second image of 
the three-dimensional scene of the target location;
measuring, by 
a range sensor positioned 
at the first location or 
at the second location, 
a range distance from at least one of 
the first location and 
the second location to 
a closest object in the three-dimensional scene of the target location;
determining a depth map based on differences between the first image and the second image;
determining a two-dimensional collection of difference values by 
comparing the first image and the second image:
grouping the difference values into subsets of points having similar difference values:
identifying a subset from the grouped subsets: 
associating the measured range distance with the identified subset: 
determining depths of other subsets of points based on an extrapolation of the measured range distance, 
the difference values of the identified subset, and 
the difference values
of the other subsets: and
determining 
a three-dimensional point cloud based on the determined depths:
providing the three-dimensional point cloud as 
a three-dimensional model of the three-dimensional scene^
identifying, by a processing system of 
an unmanned aerial system, 
a portion of the
three-dimensional point cloud having a relatively lower point density than other portions of the
three-dimensional point cloud;
identifying, by the processing system, a three-dimensional location based on the identified portion;
determining, by the processing system, 
a flight path based on the three-dimensional model, wherein the flight path includes the identified three-dimensional location;
and
navigating, by the processing system, the unmanned aerial system based on the determined flight path”.

 

U.S. Patent Application Pub. No.: US 2013/0096873 A1 to Rosengaus et al. that was filed in 2011 and U.S. App. Patent Pub. No: US20090141966A1 to Chen et al that was filed in 2007 are also relevant but are silent as to “[a] computer-implemented method for creating three-dimensional models, comprising:
capturing, by one or more image sensors positioned at a first location, 
a two-dimensional first image of 
a three-dimensional scene of 
a target location that is different from 
the first location;
capturing, by the one or more image sensors positioned at a second location, 
a two-dimensional second image of 
the three-dimensional scene of the target location;
measuring, by 
a range sensor positioned 
at the first location or 
at the second location, 
a range distance from at least one of 
the first location and 
the second location to 
a closest object in the three-dimensional scene of the target location;
determining a depth map based on differences between the first image and the second image;
determining a two-dimensional collection of difference values by 
comparing the first image and the second image:
grouping the difference values into subsets of points having similar difference values:
identifying a subset from the grouped subsets: 
associating the measured range distance with the identified subset: 
determining depths of other subsets of points based on an extrapolation of the measured range distance, 
the difference values of the identified subset, and 
the difference values
of the other subsets: and
determining 
a three-dimensional point cloud based on the determined depths:
providing the three-dimensional point cloud as 
a three-dimensional model of the three-dimensional scene^
identifying, by a processing system of 
an unmanned aerial system, 
a portion of the
three-dimensional point cloud having a relatively lower point density than other portions of the
three-dimensional point cloud;
identifying, by the processing system, a three-dimensional location based on the identified portion;
determining, by the processing system, 
a flight path based on the three-dimensional model, wherein the flight path includes the identified three-dimensional location;
and
navigating, by the processing system, the unmanned aerial system based on the determined flight path”.

 determining a three-dimensional point cloud comprises:
determining a two-dimensional collection of difference values by comparing the first image and the second image;  (see paragraph 28-34)
grouping the difference values into subsets of points having similar difference values;  (see paragraphs 28-37)
identifying a subset from the grouped subsets; associating the range distance with the identified subset; determining depths of other subsets of points based on an extrapolation of the range distance, the difference values of the identified subset, and the difference values of the other subsets; and (see FIG 2 where a previously obtained model is accessed as block 202 and the image data is captured from a drone or camera in block 104 and a visualization component 102 merges the new camera 106 data to the model data 108 and is weighed in block 208; see FIG. 3 where a 3d component is rendered as block 300; see paragraph 48-58)
creating the three-dimensional point cloud based on the determined depths”. (See paragraph 48-54);
          
U.S. Patent No.: US9383753B1 to Templeton teaches identifying a portion of the three-dimensional point cloud having a relatively lower point density than other portions of the three-dimensional point cloud; and identifying a three-dimensional location based on the identified portion”;  (see FIG. 5B blocks 502-510 where a region in the scanning zone is determined to require enhanced resolution and where the pulse rate of the lidar is made to increase a resolution of the point cloud; see col. 32, line 25 to col. 33, line 65);
 
Buys et al. teaches “wherein the flight path includes the identified three-dimensional location”. (See abstract and claims 1-11);
 Templeton and Buys are silent as to “[a] computer-implemented method for creating three-dimensional models, comprising:
capturing, by one or more image sensors positioned at a first location, 
a two-dimensional first image of 
a three-dimensional scene of 
a target location that is different from 
the first location;
capturing, by the one or more image sensors positioned at a second location, 
a two-dimensional second image of 
the three-dimensional scene of the target location;
measuring, by 
a range sensor positioned 
at the first location or 
at the second location, 
a range distance from at least one of 
the first location and 
the second location to 
a closest object in the three-dimensional scene of the target location;
determining a depth map based on differences between the first image and the second image;
determining a two-dimensional collection of difference values by 
comparing the first image and the second image:
grouping the difference values into subsets of points having similar difference values:
identifying a subset from the grouped subsets: 
associating the measured range distance with the identified subset: 
determining depths of other subsets of points based on an extrapolation of the measured range distance, 
the difference values of the identified subset, and 
the difference values
of the other subsets: and
determining 
a three-dimensional point cloud based on the determined depths:
providing the three-dimensional point cloud as 
a three-dimensional model of the three-dimensional scene^
identifying, by a processing system of 
an unmanned aerial system, 
a portion of the
three-dimensional point cloud having a relatively lower point density than other portions of the
three-dimensional point cloud;
identifying, by the processing system, a three-dimensional location based on the identified portion;
determining, by the processing system, 
a flight path based on the three-dimensional model, wherein the flight path includes the identified three-dimensional location;
and
navigating, by the processing system, the unmanned aerial system based on the determined flight path”.

Rosnell discloses “capturing, at the identified three-dimensional location, a two-dimensional third image of the three-dimensional scene; (see page 459-460 and FIG. 2 where the UAV makes 11 target paths and additional control points to determine an accuracy of 2 cm and 251 images in 24 image strips are taken)
measuring a second range distance between the identified three-dimensional location and another closest object in the scene; . (see 
  determining a second depth map based on differences between the third image and one of the first image and the second image; (see page 458-461 and 462-466 and FIG. 7-8 where the Microsoft synth program can create a point cloud from the multiple camera images and resulting in FIG. 8 from the image strips)
determining a second three-dimensional point cloud based on the second range distance, the second depth map, and the third image; and (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467) (see page 458-461 and 462-466 and FIG. 7-8 where the Microsoft synth program can create a point cloud from the multiple camera images and resulting in FIG. 8 from the image strips)
Rosnell is silent but Templeton et al. teaches “…increasing the point density of the three-dimensional point cloud based on the second three-dimensional point cloud”. (see FIG. 5B blocks 502-510 where a region in the scanning zone is determined to require enhanced resolution and where the pulse rate of the lidar is made to increase a resolution of the point cloud; see col. 32, line 25 to col. 33, line 65);
 EP Patent Application Pub. No.; EP 2884305 A1 to Xiong is silent as to a point cloud density as claimed. This is identified by the applicant at paragraph 106 as a relative point density and/or scarcity of the collected information can then be used to manually, semi-autonomously, or autonomously guide UAVs to "point scarce" locations in order to collect more information to increase the point density, and therefore the fidelity, of the 3D model in those locations. This process can continue or be repeated until a predetermined point density level is achieved.
In paragraph 24 of the reference a sampling of point can determine if the 3d model will result in bad contact in a landing zone based on an image.  In paragraph 23, the slope is determined a fitting or a height using a least squares method.  However, this reference is silent as to determining a density of lidar points or how many LIDAR points are counted over a distance amount.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3669